DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.          Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
              Regarding the Double Patenting rejection of the claims, Applicant argues that the Patent US 9,854,377 utilized in the Double Patenting rejection was not published prior to the filing of the current application and as such cannot be utilized in a Double Patenting rejection against the claims of the instant application (Amendment, pg. 15, third para. – pg. 16, fifth para.). Examiner respectfully disagrees because the Patent US 9,854,377 is the commonly assigned/owned Patent which the rejection is based on and not the secondary reference (Bosi) used to support the rejection based on the comparison of the claims in the Patent and the instant application. The prior art exclusion under 35 U.S.C. 102(b)(2)(C)  or pre-AIA  35 U.S.C. 103(c)  cannot be used to overcome a double patenting rejection, whether statutory or nonstatutory (See MPEP 804).
           Regarding the 35 U.S.C. 103 rejection of the claim 1 and similar independent claims 13, 25-27, 37, 47 and 48 with references Bosi and Keiler, Applicant argues that cited portions of Keiler show the PCM source direction existing prior to an HOA operation where the HOA operations (i.e. HOA Encode, HOA Mixer of figs. 3 and 4) used to generate Ambisonic signals (i.e. Amn(t), Bmn(t), Cmn(t) of figs 3 and 4) are based wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a linear/orthogonal decomposition with respect to a plurality of spherical harmonic coefficients” (Amendment, pg. 16, sixth para. – pg. 17). Examiner respectfully disagrees because Keiler discloses predominant/mono signal/PCM/PS0 (PCM, figs. 3 and 4;PS0, pg. 19-21) and directional/spatial component (Direction, figs. 3 and 4) generated at the encoding side (see figs. 3 and 4; pg. 10, ln 30 – pg. 11, ln 13) by a linear/orthogonal decomposition of spherical harmonic coefficients (see equations 2, 15, 17, 19) prior to storage at or transmission to the decoder (figs. 2 and 5). Bosi in view of Keiler does not explicitly disclose “wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients”. However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well as for the predictable result of providing a way to solve/reduce the wave equation coefficient Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition/reduction.
           Regarding Applicant’s argument that the dependent claims are allowable based on their dependency from the above argued independent claims as well as their recited . 

Double Patenting
        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                         Patent
                (US 9,854,377 B2)
               Instant Application
                   (14/289,522)
       1.  A method comprising: 
         obtaining, by an audio decoding device, from a first frame of a bitstream representative of compressed audio data, data indicative of a first decomposition of a first portion of a first plurality of 
spherical harmonic coefficients;   
         obtaining, by the audio decoding device, from a second frame of the 
each indicative of a shape and a width of a corresponding predominant signal 
present in a soundfield represented by the first and second plurality of 
spherical harmonic coefficients;  performing, by the audio decoding device, an interpolation with respect to the first decomposition and the second 
decomposition to obtain decomposed interpolated spherical harmonic 
coefficients;  
       obtaining, by the audio decoding device and from the bitstream, 

harmonic coefficients;  





      



         
           rendering, by the audio decoding device, one or more speaker feeds based on the decomposed interpolated spherical harmonic coefficients and the corresponding predominant signal;  and
      outputting, by the audio decoding device, the one or more speaker feeds to one or more speakers

      obtaining, by an audio decoding device, a bitstream comprising a compressed version of a spatial component, in an audio frame, of a sound field, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and indicative the predominant signal, including multiple audio objects in the audio frame, and-also defined in the spherical harmonic domain, and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients








      decompressing, by the audio decoding device, the compressed version of the predominant signal to generate a reconstructed predominant signal;  

           wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component;        
       decompressing, by the audio decoding device, the spatial component to generate a reconstructed spatial component in accordance with the prediction mode;
  rendering, by the audio decoding device, one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal; and
             outputting, by the audio decoding device, the one or more speaker feeds to one or more speakers.


  Claims 1, 13, 25, 26, 27, 37, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 30, 57 and 58 of U.S. Patent No. 9,854,377 B2 in view of Bosi et al “ISO/IEC MPEG-2 Advanced Audio Coding” (“Bosi”). Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table above, and because reference Bosi discloses limitations “wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component” (pg. 21, fourth para.) and “decompressing, by the audio decoding device, the spatial component to generate a reconstructed spatial component in accordance with the prediction mode” (sec. 2.2; sec. 2.2.1; sec. 4.3; sec. 7.1) and reference Keiler discloses “a bitstream comprising a compressed version of a spatial component, in an audio frame” (Fig. 3; Fig. 4), “a compressed version of a predominant signal in the audio frame”, (Fig. 3; Fig. 4), “the predominant signal, including multiple audio objects in the audio frame” (pg. 2; fig. 2-5),  “wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a linear/orthogonal decomposition with respect to a plurality of spherical harmonic coefficients” (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; pg. 2; pg. 4, pg. 10, ln 5 - pg. 11, ln 13; equations 18 and 19; pg. 12, ln 10-21; pg. 20-21; equation 17; pg. 23; pg. 25; pg. 26, ln 4-20; pg. 27; pg. 30; pg. 56). 
          At the time of the effective filing of the invention, it would have been obvious to implement the missing features of the instant application, as taught by Bosi and Keiler for all the reasons described by Bosi and Keiler such as increasing flexibility while Keiler, pg. 3, ln 27-32) including expanding on conventional monophony, and stereophony channel systems by capturing and reproducing sounds in all directions. Bosi in view of Keiler does not explicitly disclose wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients. However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well the predictable result of providing a way to solve/reduce the wave coefficients/equation Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.       Claims 1, 3-9, 11, 13, 15-21, 23, 25-27, 29-35, 37, 39-45, 47-50, 52-54 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Bosi et al “ISO/IEC  
       Per Claim 1, Bosi discloses a method comprising:            obtaining, by an audio decoding device, a bitstream comprising a compressed version of a spatial component, of a sound field (Abstract; fig. 1.1, element 13818-7; fig. 1.2, element 13818-7; pg. 3;  pg. 5, sec. 2.2; sec. 4.3; sec. 7.1; In the MPEG-2NBC audio coder, M/S stereo coding is applied within each channel pair of the multichannel signal, i.e. between a pair of channels that are arranged symmetrically on the left / right listener axis…, pg. 24, sec. 8.2.1; sec. 8.2.2, directional signals including left and right signals as representing spatial components of sound field), and
            wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component (For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows…, pg. 21, fourth para.)
           decompressing, by the audio decoding device, the spatial component to generate a reconstructed spatial component in accordance with the prediction mode (sec. 2.2; sec. 2.2.1; In order to guarantee that prediction is only used if this results in a coding gain, an appropriate predictor control is required and a small amount of predictor control information has to be transmitted to the decoder…, sec. 4.3; sec. 7.1);
               Bosi does not explicitly disclose obtaining a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients, decompressing, by the audio decoding device, the compressed version of the predominant signal to generate a reconstructed predominant signal, rendering, by the audio decoding device, one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal or outputting, by the audio decoding device, the one or more speaker feeds to drive one or more speakers
              However, these features are suggested by Keiler that discloses:
              obtaining a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a linear/orthogonal decomposition with respect to a plurality of spherical harmonic coefficients (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; This means that a 1st order Ambisonics signal can carry four 3D or three 2D Audio objects… The HOA order of the HOA data, relevant for frontal area, needs to be large to enable holophonic r, θ, Φ…pg. 12, ln 10-21; pg. 20-21; equation 17; pg. 23; pg. 25; pg. 26, ln 4-20; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, pg. 27; pg. 30; pg. 56, angle and distance information as shape and width of directional/spatial information, equations 17 and 19 as showing linear decomposition of harmonic coefficients yielding predominant/mono/PCM/PS0 signal and directional/spatial information, linear decomposition as suggesting singular value decomposition or eigenvalue decomposition);
           decompressing, by the audio decoding device, the compressed version of the predominant signal to generate a reconstructed predominant signal (DePack, HOA Decoder, fig. 5; pg. 11, ln 15- 34; pg. 27; pg. 30)
           rendering, by the audio decoding device, one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal (Direction, PCM, fig. 2; fig. 5; pg. 4, ln 5-20; pg. 11, ln 15- 34); and
          outputting, by the audio decoding device, the one or more speaker feeds to drive one or more speakers (fig. 2; fig. 5; pg. 4, ln 5-20; pg. 11, ln 15- 34; pg. 39)     
wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well the predictable result of providing a way to solve/reduce the wave coefficients/equation Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Keiler in the method of Bosi in arriving at “obtaining a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients, decompressing, by the audio decoding device, the compressed version of the predominant signal to generate a reconstructed predominant signal, rendering, by the audio decoding device, one or more speaker reconstructed spatial component and the reconstructed predominant signal and outputting, by the audio decoding device, the one or more speaker feeds to drive one or more speakers”, because such combination would have resulted in providing an Ambisonics file format that is capable of storing two or more sound field descriptions at once (Keiler, pg. 3, ln 27-32) including expanding on conventional monophony, and stereophony channel systems by capturing and reproducing sounds in all directions. 
          Per Claim 3, Bosi in view of Keiler discloses the method of claim 1,
              Bosi discloses wherein the compressed version of the spatial component is further represented in the bitstream using, at least in part, Huffman table information specifying a Huffman table used when compressing the spatial component (Huffman coding of the spectral values using different tables…., pg. 13; The quantized coefficients created by the quantizer are coded using Huffman Codes. A highly flexible coding method allows the use of several Huffman tables for one spectrum…., pg. 14, sec. 5.3; sec. 10.3).           Per Claim 4, Bosi in view of Keiler discloses the method of claim 1, 
               Bosi discloses wherein the compressed version of the spatial component is further represented in the bitstream using, at least in part, a field indicating a value that expresses a quantization step size or a variable thereof used when compressing the spatial component (sec. 5.5; sec. 6.3).          Per Claim 5, Bosi in view of Keiler discloses the method of claim 4,
            Bosi discloses wherein the field indicating the value comprises a syntax element indicative of a dequantization mode (sec. 4.3; sec. 5.6.1; For example, a one-bit field inverse quantization/dequantization performed at decoder).          Per Claim 6, Bosi in view of Keiler discloses the method of claim 4,
             Bosi discloses wherein the bitstream comprises a compressed version of a plurality of spatial components of the sound field of which the compressed version of the spatial component is included, and wherein the value expresses the quantization step size or a variable thereof used when compressing the plurality of spatial components (sec. 5.2-5.3; sec. 5.6.1).
         Per Claim 7, Bosi in view of Keiler discloses the method of claim 1, 
             Bosi discloses wherein the compressed version of the spatial component is further represented in the bitstream using, at least in part, a Huffman code to represent a category identifier that identifies a compression category to which the spatial component corresponds (The quantized coefficients created by the quantizer are coded using Huffman Codes…, sec. 5.3; sec. 6.4; Table 6.1).
          Per Claim 8, Bosi in view of Keiler discloses the method of claim 1,
            Bosi discloses wherein the compressed version of the spatial component is further represented in the bitstream using, at least in part, a sign bit identifying whether the spatial component is a positive value or a negative value (For these codebooks the magnitude of the coefficients is Huffman coded and the sign bit of each non-zero coefficient is appended to the codeword…, sec. 6.4).
          Per Claim 9, Bosi in view of Keiler discloses the method of claim 1,
Claim 10, Bosi in view of Keiler discloses the method of claim 1, 
              Bosi discloses wherein obtaining the bitstream comprises generating the bitstream with a bitstream generation device (Bitstream Formatter, fig. 1.1).         Per Claim 11, Bosi in view of Keiler discloses the method of claim 1,
             Bosi discloses wherein obtaining the bitstream comprises obtaining the bitstream with a bitstream extraction device (Bitstream Formatter, fig. 1.2).
         Per Claim 12, Bosi in view of Keiler discloses the method of claim 1, 
              Keiler discloses wherein the linear decomposition comprises one of a singular value decomposition, eigenvalue decomposition, orthogonal decomposition, karhunen-loeve transform, or a hotelling transform (pg. 12; pg. 13; pg. 21).         Per Claim 13, Bosi discloses a device comprising:             
              a memory configured to store to obtain a bitstream comprising a compressed version of a spatial component of a sound field (Abstract; fig. 1.1, element 13818-7; fig. 1.2, element 13818-7; pg. 3;  pg. 5, sec. 2.2; sec. 4.3; sec. 7.1; In the MPEG-2NBC audio coder, M/S stereo coding is applied within each channel pair of the multichannel directional signals including left and right signals as representing spatial components of sound field),
              wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component (For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows….., pg. 21, fourth para.)
           decompress the spatial component to generate a reconstructed spatial component in accordance with the prediction mode (sec. 2.2; sec. 2.2.1; In order to guarantee that prediction is only used if this results in a coding gain, an appropriate predictor control is required and a small amount of predictor control information has to be transmitted to the decoder…, sec. 4.3; sec. 7.1);
          Bosi does not explicitly disclose to store a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame,the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain, wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients, decompress the compressed version of the predominant signal to generate a reconstructed predominant signal or render one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal
           However, these features are taught by Keiler:
           store a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame,
the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain, wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a linear/orthogonal decomposition with respect to a plurality of spherical harmonic coefficients (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; This means that a 1st order Ambisonics signal can carry four 3D or three 2D Audio objects… The HOA order of the HOA data, relevant for frontal area, needs to be large to enable holophonic replay at choice. A typical order is N=10. This requires (N + 1)2 = 121 HOA coefficients…, pg. 2; The inventive file format for spatial sound content can store one or more HOA signals and/or directional mono signals together with directional information…Related directional mono signals can be stored. Position information of these directional signals can be described either using angle and distance information…, pg. 4, ln 5-20; the directional source signal is encoded into an Ambisonics signal, see Eq. (18)…, pg. 10, ln 5 - pg. 11, ln 13; equations 18 and 19; The sound pressure is a function of spherical coordinates r, θ, Φ…pg. 12, ln 10-21; pg. 20-21; equation 17; pg. 23; pg. 25; pg. 26, ln 4-20; one track contains a HOA sound field angle and distance information as shape and width of directional/spatial information, equations 17 and 19 as showing linear decomposition of harmonic coefficients yielding predominant/mono/PCM/PS0 signal and directional/spatial information, linear decomposition as suggesting singular value decomposition or eigenvalue decomposition);
            decompress the compressed version of the predominant signal to generate a reconstructed predominant signal (DePack, HOA Decoder, fig. 5; pg. 11, ln 15- 34; pg. 27; pg. 30)
           render one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal (Direction, PCM, fig. 2; fig. 5; pg. 4, ln 5-20; pg. 11, ln 15- 34); (fig. 2; fig. 5; pg. 4, ln 5-20); 
           Bosi in view of Keiler does not explicitly disclose wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well the predictable result of providing a way to solve/reduce the wave coefficients/equation Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition

            However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement one or more processors coupled to a memory, in a the form of a computer, with the suggestion/motivation of avoiding manually performing the computational methods described in Bosi
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Keiler in the method of Bosi in arriving at “store a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain, wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients, decompress the compressed version of the predominant signal to generate a reconstructed predominant signal and render one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal”, because such combination would have resulted in providing an Ambisonics file format that is capable of storing two or more sound field descriptions at once (Keiler, pg. 3, ln 27-32) including expanding on conventional 
          Per Claim 15, Bosi in view of Keiler discloses the device of claims 13, where Claims 15 and method claim 3 are related as devices and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly Claim 15 is similarly rejected under the same rationale as applied above with respect to method claim 3.
          Per Claims 16, Bosi in view of Keiler discloses the device of claims 13, where Claims 16 and method claim 4 are related as devices and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly Claim 16 is similarly rejected under the same rationale as applied above with respect to method claim 4.
          Per Claim 17, Bosi in view of Keiler discloses the device of claims 16, where Claims 17 and method claim 5 are related as device and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly Claims 17 is similarly rejected under the same rationale as applied above with respect to method claim 5.
          Per Claim 18, Bosi in view of Keiler discloses the device of claims 16, where Claim 18 and method claim 6 are related as device and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly Claims 18 is similarly rejected under the same rationale as applied above with respect to method claim 6.
Claim 19, Bosi in view of Keiler discloses the devices of claims 13, where Claim 19 and method claim 7 are related as devices and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly Claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 7.
            Per Claim 20, Bosi in view of Keiler discloses the devices of claims 13, where Claim 20 and method claim 8 are related as devices and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly Claim 20 is similarly rejected under the same rationale as applied above with respect to method claim 8.
            Per Claim 21, Bosi in view of Keiler discloses the device of claim 13, where Claim 21 and method claim 9 are related as devices and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly Claim 21 is similarly rejected under the same rationale as applied above with respect to method claim 9.          Per Claim 23, Bosi in view of Keiler discloses the device of claim 13,
            Bosi discloses wherein the device comprises an audio decoding device (Decoder Block Diagram, fig. 1.2).
         Per Claim 25, Bosi discloses a device comprising:             means for obtaining a bitstream comprising a compressed version of a spatial component of a sound field (Abstract; fig. 1.1, element 13818-7; fig. 1.2, element 13818-7; pg. 3;  pg. 5, sec. 2.2; sec. 4.3; sec. 7.1; In the MPEG-2NBC audio coder, M/S stereo coding is applied within each channel pair of the multichannel signal, i.e. between a pair directional signals including left and right signals as representing spatial components of sound field),
            wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component (For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows…, pg. 21, fourth para.)
           means for storing the bitstream (sec. 10)
           means for decompressing the spatial component to generate a reconstructed spatial component in accordance with the prediction mode (sec. 2.2; sec. 2.2.1; In order to guarantee that prediction is only used if this results in a coding gain, an appropriate predictor control is required and a small amount of predictor control information has to be transmitted to the decoder…, sec. 4.3; sec. 7.1);
          Bosi does not explicitly disclose obtaining a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients, means for decompressing, by the audio decoding device, the compressed version of the predominant signal to generate a reconstructed predominant signal, means for rendering one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal or means for outputting the one or more speaker feeds to one or more loudspeakers
           However, these features are suggested by Keiler that discloses:
           obtaining a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a linear/orthogonal decomposition with respect to a plurality of spherical harmonic coefficients (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; This means that a 1st order Ambisonics signal can carry four 3D or three 2D Audio objects… The HOA order of the HOA data, relevant for frontal area, needs to be large to enable holophonic replay at choice. A typical order is N=10. This requires (N + 1)2 = 121 HOA coefficients…, pg. 2; The inventive file format for spatial sound content can store one or more HOA signals and/or directional mono signals together with directional information…Related directional mono signals can be stored. Position information of these directional signals can be described either using angle and distance information…, pg. 4, ln 5-20; the directional source signal is encoded into an r, θ, Φ…pg. 12, ln 10-21; pg. 20-21; equation 17; pg. 23; pg. 25; pg. 26, ln 4-20; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, pg. 27; pg. 30; pg. 56, angle and distance information as shape and width of directional/spatial information, equations 17 and 19 as showing linear decomposition of harmonic coefficients yielding predominant/mono/PCM/PS0 signal and directional/spatial information, linear decomposition as suggesting singular value decomposition or eigenvalue decomposition);
           means for decompressing the compressed version of the predominant signal to generate a reconstructed predominant signal (DePack, HOA Decoder, fig. 5; pg. 11, ln 15- 34; pg. 27; pg. 30)
           means for rendering one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal (Direction, PCM, fig. 2; fig. 5; pg. 4, ln 5-20; pg. 11, ln 15- 34);and
          means for outputting the one or more speaker feeds to one or more loudspeakers (fig. 2; fig. 5; pg. 4, ln 5-20; pg. 11, ln 15- 34; pg. 39)  
          Bosi in view of Keiler does not explicitly disclose wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well the predictable result of providing a way to solve/reduce the wave coefficients/equation Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition   
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Keiler in the method of Bosi in arriving at “obtaining a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients, means for decompressing the compressed version of the predominant signal to generate a reconstructed predominant signal, means for rendering one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal and means for outputting the one or more speaker feeds to one or more loudspeakers”, because such combination would have resulted in providing an Ambisonics file format that is capable of storing two or more sound field descriptions at once (Keiler, pg. 3, ln 27-32) including expanding on conventional monophony, and stereophony channel systems by capturing and reproducing sounds in all directions.
Claim 26, Bosi discloses:
                to obtain a bitstream comprising a compressed version of a spatial component of a sound field (Abstract; fig. 1.1, element 13818-7; fig. 1.2, element 13818-7; pg. 3;  pg. 5, sec. 2.2; sec. 4.3; sec. 7.1; In the MPEG-2NBC audio coder, M/S stereo coding is applied within each channel pair of the multichannel signal, i.e. between a pair of channels that are arranged symmetrically on the left/right listener axis…, pg. 24, sec. 8.2.1; sec. 8.2.2, directional signals including left and right signals as representing spatial components of sound field),
               wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component (For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows…, pg. 21, fourth para.)
                decompress the spatial component to generate a reconstructed spatial component in accordance with the prediction mode (sec. 2.2; sec. 2.2.1; In order to guarantee that prediction is only used if this results in a coding gain, an appropriate predictor control is required and a small amount of predictor control information has to be transmitted to the decoder…, sec. 4.3; sec. 7.1);
              Bosi does not explicitly disclose to obtain a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio  and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients, decompress the compressed version of the predominant signal to generate a reconstructed predominant signal, render one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal or output the one or more speaker feeds to one or more speakers
           However, these features are taught by Keiler:
           obtain a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and indicative of a shape and a width of a corresponding predominant signal identified in the sound field, the predominant signal including multiple audio objects in the audio frame also defined in the spherical harmonic domain and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a linear/orthogonal decomposition with respect to a plurality of spherical harmonic coefficients (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; This means that a 1st order Ambisonics signal can carry four 3D or three 2D Audio objects… The HOA order of the HOA data, relevant for frontal area, needs to be large to enable holophonic replay at choice. A typical order is N=10. This requires (N + 1)2 = 121 HOA coefficients…, pg. 2; The inventive file format for spatial sound content can store one or more HOA signals and/or directional mono signals together with directional r, θ, Φ…pg. 12, ln 10-21; pg. 20-21; equation 17; pg. 23; pg. 25; pg. 26, ln 4-20; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, pg. 27; pg. 30; pg. 56, angle and distance information as shape and width of directional/spatial information, equations 17 and 19 as showing linear decomposition of harmonic coefficients yielding predominant/mono/PCM/PS0 signal and directional/spatial information, linear decomposition as suggesting singular value decomposition or eigenvalue decomposition);
          decompress the compressed version of the predominant signal to generate a reconstructed predominant signal (DePack, HOA Decoder, fig. 5; pg. 11, ln 15- 34; pg. 27; pg. 30)
          render one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal (Direction, PCM, fig. 2; fig. 5; pg. 4, ln 5-20; pg. 11, ln 15- 34); (fig. 2; fig. 5; pg. 4, ln 5-20); and
          output the one or more speaker feeds to one or more speakers (fig. 2; fig. 5; pg. 4, ln 5-20; pg. 11, ln 15- 34; pg. 39)   
           Bosi in view of Keiler does not explicitly disclose wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well the predictable result of providing a way to solve/reduce the wave coefficients/equation Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition  
           Bosi in view of Keiler does not explicitly disclose a non-transitory computer-readable medium having stored thereon instructions that when executed cause one or more processors to perform functions 
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the a non-transitory computer-readable medium with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications.
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Keiler in the method of Bosi in arriving at to “obtain a bitstream comprising a compressed version of a spatial component in an audio frame, and a compressed version of a predominant signal in the audio frame, the spatial component defined in a spherical harmonic domain and  and wherein the predominant signal and the spatial component having been generated, at the encoding device, by an application of a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients, decompress the compressed version of the predominant signal to generate a reconstructed predominant signal, render one or more speaker feeds based on the reconstructed spatial component and the reconstructed predominant signal or output the one or more speaker feeds to one or more speakers”, because such combination would have resulted in providing an Ambisonics file format that is capable of storing two or more sound field descriptions at once (Keiler, pg. 3, ln 27-32) including expanding on conventional monophony, and stereophony channel systems by capturing and reproducing sounds in all directions.          Per Claim 27, Bosi discloses method comprising:             
              compressing, by the audio encoding device, the spatial component in accordance with a prediction mode to generate a compressed version of the spatial component (fig. 1.1; sec. 2.2; sec. 2.2.1; In order to guarantee that prediction is only used if this results in a coding gain, an appropriate predictor control is required and a small amount of predictor control information has to be transmitted to the decoder…, sec. 4.3; sec. 5.1; sec. 7.1);
            generating, by the encoding device, a bitstream comprising the compressed version of the spatial component (Abstract; fig. 1.1, element 13818-7; fig. 1.2, element 13818-7; pg. 3;  pg. 5, sec. 2.2; sec. 4.3; sec. 7.1; In the MPEG-2NBC audio coder, M/S directional signals including left and right signals as representing spatial components of sound field),
            wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component (For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows…, pg. 21, fourth para.)
          Bosi does not explicitly disclose performing, by an audio encoding device, a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients to generate a spatial component, in an audio frame, of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal, including multiple audio objects in the audio frame, wherein the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and wherein the spatial component is indicative of a shape and a width of the corresponding predominant signal, compressing, by the audio encoding device, the predominant signal to generate a compressed version of the predominant signal or generating, by the encoding device, a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant
            However these features are suggested by Keiler that discloses:
generate a spatial component, in an audio frame, of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal, including multiple audio objects in the audio frame, wherein the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and wherein the spatial component is indicative of a shape and a width of the corresponding predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; This means that a 1st order Ambisonics signal can carry four 3D or three 2D Audio objects… The HOA order of the HOA data, relevant for frontal area, needs to be large to enable holophonic replay at choice. A typical order is N=10. This requires (N + 1)2 = 121 HOA coefficients…, pg. 2; The inventive file format for spatial sound content can store one or more HOA signals and/or directional mono signals together with directional information…Related directional mono signals can be stored. Position information of these directional signals can be described either using angle and distance information…, pg. 4, ln 5-20; the directional source signal is encoded into an Ambisonics signal, see Eq. (18)…, pg. 10, ln 5 - pg. 11, ln 13; equations 18 and 19; The sound pressure is a function of spherical coordinates r, θ, Φ…pg. 12, ln 10-21; pg. 20-21; equation 17; pg. 23; pg. 25; pg. 26, ln 4-20; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, pg. 27; pg. 30; pg. 56, angle and distance information as shape and width of directional/spatial information, equations 17 and 19 as showing linear decomposition of harmonic coefficients yielding predominant/mono/PCM/PS0 signal and directional/spatial information, linear decomposition as suggesting singular value decomposition or eigenvalue decomposition);
         compressing, by the audio encoding device, the predominant signal to generate a compressed version of the predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; pg. 25-26; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, 27; pg. 30); and
         generating, by the encoding device, a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; pg. 25-26; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, 27; pg. 30)
         Bosi in view of Keiler does not explicitly disclose performing a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well the predictable result of providing a way to solve/reduce the wave coefficients/equation Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition  
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Keiler in the method of generate a spatial component, in an audio frame, of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal, including multiple audio objects in the audio frame, wherein the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and wherein the spatial component is indicative of a shape and a width of the corresponding predominant signal, compressing, by the audio encoding device, the predominant signal to generate a compressed version of the predominant signal and generating, by the encoding device, a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant”, because such combination would have resulted in providing an Ambisonics file format that is capable of storing two or more sound field descriptions at once (Keiler, pg. 3, ln 27-32) including expanding on conventional monophony, and stereophony channel systems by capturing and reproducing sounds in all directions.
          Per Claim 29, Bosi in view of Keiler discloses the method of claim 27,
            Bosi discloses wherein the compressed version of the spatial component is further represented in the bitstream using, at least in part, Huffman table information specifying a Huffman table used when compressing the spatial component (Huffman coding of the spectral values using different tables…, pg. 13; The quantized coefficients created by the quantizer are coded using Huffman Codes. A highly flexible coding method allows the use of several Huffman tables for one spectrum…, pg. 14, sec. 5.3; Claim 30, Bosi in view of Keiler discloses the method of claim 27, 
               Bosi discloses wherein generating the bitstream comprises generating the bitstream to include a field indicating a value that expresses a quantization step size or a variable thereof used when compressing the spatial component (sec. 5.5; sec. 6.3).          Per Claim 31, Bosi in view of Keiler discloses the method of claim 30,
            Bosi discloses wherein the field indicating the value comprises a syntax element indicative of a dequantization mode (sec. 4.3; sec. 5.6.1; For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows…, pg. 21, inverse quantization/dequantization performed at decoder).          Per Claim 32, Bosi in view of Keiler discloses the method of claim 30,
             Bosi discloses wherein generating the bitstream comprises generating the bitstream to include a compressed version of a plurality of spatial components of the sound field of which the compressed version of the spatial component is included, and wherein the value expresses the quantization step size or a variable thereof used when compressing the plurality of spatial components (sec. 5.2-5.3; sec. 5.6.1).
         Per Claim 33, Bosi in view of Keiler discloses the method of claim 27, 
             Bosi discloses wherein generating the bitstream comprises generating the bitstream to include a Huffman code to represent a category identifier that identifies a compression category to which the spatial component corresponds (The quantized coefficients created by the quantizer are coded using Huffman Codes…, sec. 5.3; sec. 6.4; Table 6.1).
Claim 34, Bosi in view of Keiler discloses the method of claim 27,
            Bosi discloses wherein generating the bitstream comprises generating the bitstream to include a sign bit identifying whether the spatial component is a positive value or a negative value (For these codebooks the magnitude of the coefficients is Huffman coded and the sign bit of each non-zero coefficient is appended to the codeword…, sec. 6.4).
          Per Claim 35, Bosi in view of Keiler discloses the method of claim 27,
               Bosi discloses wherein generating the bitstream comprises generating the bitstream to include a Huffman code to represent a residual value of the spatial component (This estimate is then subtracted from the spectral component x(n) resulting in the prediction error e(n) which is then quantized to eq(n) and coded. In the decoder, the same estimate is calculated and added to the quantized prediction error reconstructed from the transmitted data…, sec. 4.2; The quantized coefficients created by the quantizer are coded using Huffman Codes…, sec. 5.3, prediction error as residual signal).
        Per Claim 37, Bosi discloses a device comprising: to
            compress the spatial component in accordance with a prediction mode to generate a compressed version of the spatial component (fig. 1.1; sec. 2.2; sec. 2.2.1; In order to guarantee that prediction is only used if this results in a coding gain, an appropriate predictor control is required and a small amount of predictor control information has to be transmitted to the decoder…, sec. 4.3; sec. 5.1; sec. 7.1);
            generate a bitstream comprising the compressed version of the spatial component (Abstract; fig. 1.1, element 13818-7; fig. 1.2, element 13818-7; pg. 3;  pg. 5, directional signals including left and right signals as representing spatial components of sound field),
            wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component (For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows…, pg. 21, fourth para.)
             Bosi does not explicitly disclose a memory configured to store the plurality of spherical harmonic coefficients, perform a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients to generate a spatial component, in an audio frame, of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal, including multiple audio objects in the audio frame, wherein the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and wherein the spatial component is indicative of a shape and a width of the corresponding predominant signal, compress the predominant signal to generate a compressed version of the predominant signal or generate a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant signal
           However these features are suggested by Keiler that teaches:
          a memory configured to store the plurality of spherical harmonic coefficients (Storage, fig. 3; Storage, fig. 4) and configured to
           perform a linear decomposition with respect to a plurality of spherical harmonic coefficients to generate a spatial component, in an audio frame, of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal, including multiple audio objects in the audio frame, wherein the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and wherein the spatial component is indicative of a shape and a width of the corresponding predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; This means that a 1st order Ambisonics signal can carry four 3D or three 2D Audio objects… The HOA order of the HOA data, relevant for frontal area, needs to be large to enable holophonic replay at choice. A typical order is N=10. This requires (N + 1)2 = 121 HOA coefficients…, pg. 2; The inventive file format for spatial sound content can store one or more HOA signals and/or directional mono signals together with directional information…Related directional mono signals can be stored. Position information of these directional signals can be described either using angle and distance information…, pg. 4, ln 5-20; the directional source signal is encoded into an Ambisonics signal, see Eq. (18)…, pg. 10, ln 5 - pg. 11, ln 13; equations 18 and 19; The sound pressure is a function of spherical coordinates r, θ, Φ…pg. 12, ln 10-21; pg. 20-21; equation 17; pg. 23; pg. 25; pg. 26, ln 4-20; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, pg. 27; pg. 30; pg. 56, angle and distance information as shape and width of directional/spatial information, equations 17 and 19 as showing linear decomposition of harmonic coefficients yielding predominant/mono/PCM/PS0 signal and directional/spatial information, linear decomposition as suggesting singular value decomposition or eigenvalue decomposition);        
         compress the predominant signal to generate a compressed version of the predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; pg. 25-26; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, 27; pg. 30); and
         generate a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; pg. 25-26; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, 27; pg. 30)
          Bosi in view of Keiler does not explicitly disclose to perform a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well the predictable result of providing a way to solve/reduce the wave coefficients/equation Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition  

           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement one or more processors coupled to a memory, in the form of a computer, with the suggestion/motivation of avoiding manually performing the computational methods described
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Keiler in the method of Bosi in arriving at “a memory configured to store the plurality of spherical harmonic coefficients, perform a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients to generate a spatial component, in an audio frame, of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal, including multiple audio objects in the audio frame, wherein the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and wherein the spatial component is indicative of a shape and a width of the corresponding predominant signal, compress the predominant signal to generate a compressed version of the predominant signal and generate a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant signal”, because such combination would have resulted in providing an Ambisonics file format that is capable of storing two or more sound field descriptions at once (Keiler, pg. 3, ln 27-32) including expanding on conventional monophony, and stereophony channel systems by capturing and reproducing sounds in all directions.
Claim 39, Bosi in view of Keiler discloses the device of claim 37 and the one or more processors,
            Bosi discloses to generate the bitstream to include Huffman table information specifying a Huffman table used when compressing the spatial component (Huffman coding of the spectral values using different tables…., pg. 13; The quantized coefficients created by the quantizer are coded using Huffman Codes. A highly flexible coding method allows the use of several Huffman tables for one spectrum…., pg. 14, sec. 5.3; sec. 10.3).           Per Claim 40, Bosi in view of Keiler discloses the device of claim 27 and the one or more processors, 
               Bosi discloses to generate the bitstream to include a field indicating a value that expresses a quantization step size or a variable thereof used when compressing the spatial component (sec. 5.5; sec. 6.3).          Per Claim 41, Bosi in view of Keiler discloses the device of claim 30,
            Bosi discloses wherein the field indicating the value comprises a syntax element indicative of a dequantization mode (sec. 4.3; sec. 5.6.1; For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows…., pg. 21, inverse quantization/dequantization performed at decoder).          Per Claim 42, Bosi in view of Keiler discloses the device of claim 30 and the one or more processors,
             Bosi discloses to generate the bitstream to include a compressed version of a plurality of spatial components of the sound field of which the compressed version of the 
         Per Claim 43, Bosi in view of Keiler discloses the device of claim 27 and the one or more processors, 
             Bosi discloses to generate the bitstream to include a Huffman code to represent a category identifier that identifies a compression category to which the spatial component corresponds (The quantized coefficients created by the quantizer are coded using Huffman Codes…, sec. 5.3; sec. 6.4; Table 6.1).
          Per Claim 44, Bosi in view of Keiler discloses the device of claim 27 and the one or more processors,
            Bosi discloses to generate the bitstream to include a sign bit identifying whether the spatial component is a positive value or a negative value (For these codebooks the magnitude of the coefficients is Huffman coded and the sign bit of each non-zero coefficient is appended to the codeword….., sec. 6.4).
          Per Claim 45, Bosi in view of Keiler discloses the device of claim 27 and the one or more processors,
               Bosi discloses to generate the bitstream to include a Huffman code to represent a residual value of the spatial component (This estimate is then subtracted from the spectral component x(n) resulting in the prediction error e(n) which is then quantized to eq(n) and coded. In the decoder, the same estimate is calculated and added to the quantized prediction error reconstructed from the transmitted data…, sec. 
         Per Claim 47, Bosi discloses device comprising:
                means for compressing the spatial component in accordance with a prediction mode to generate a compressed version of the spatial component (fig. 1.1; sec. 2.2; sec. 2.2.1; In order to guarantee that prediction is only used if this results in a coding gain, an appropriate predictor control is required and a small amount of predictor control information has to be transmitted to the decoder…, sec. 4.3; sec. 5.1; sec. 7.1);
                means for generating a bitstream comprising the compressed version of the spatial component (Abstract; fig. 1.1, element 13818-7; fig. 1.2, element 13818-7; pg. 3;  pg. 5, sec. 2.2; sec. 4.3; sec. 7.1; In the MPEG-2NBC audio coder, M/S stereo coding is applied within each channel pair of the multichannel signal, i.e. between a pair of channels that are arranged symmetrically on the left / right listener axis…, pg. 24, sec. 8.2.1; sec. 8.2.2, directional signals including left and right signals as representing spatial components of sound field),
              wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component (For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows…, pg. 21, fourth para.)
             and means for storing the bitstream (sec. 10)
             Bosi does not explicitly disclose means for performing a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical generate a spatial component in an audio frame of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal including multiple audio objects in the audio frame the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and wherein the spatial component is indicative of a shape and a width of the corresponding predominant signal, means for compressing the predominant signal to generate a compressed version of the predominant signal or means for generating a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant signal
           However these features are suggested by Keiler that teaches:
          means for performing a linear decomposition with respect to a plurality of spherical harmonic coefficients to generate a spatial component in an audio frame of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal including multiple audio objects in the audio frame the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and wherein the spatial component is indicative of a shape and a width of the corresponding predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; This means that a 1st order Ambisonics signal can carry four 3D or three 2D Audio objects… The HOA order of the HOA data, relevant for frontal area, needs to be large to enable holophonic replay at choice. A typical order is N=10. This requires (N + 1)2 = 121 HOA coefficients…, pg. 2;The inventive file format for spatial sound content can store one or more HOA signals and/or directional mono signals together with directional information…Related directional mono signals can be r, θ, Φ…pg. 12, ln 10-21; pg. 26, ln 4-20; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, pg. 27; pg. 30; pg. 56, angle and distance information as shape and width of directional/spatial information, equation 19 as showing linear decomposition of harmonic coefficients Anm yielding directional/spatial information, linear decomposition as suggesting singular value decomposition or eigenvalue decomposition)
         means for compressing the predominant signal to generate a compressed version of the predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; pg. 25-26; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, 27; pg. 30); and
         means for generating a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; pg. 25-26; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, 27; pg. 30)
         Bosi in view of Keiler does not explicitly disclose to perform a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients
linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well the predictable result of providing a way to solve/reduce the wave coefficients/equation Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition  
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Keiler in the method of Bosi in arriving at “means for performing a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients to generate a spatial component in an audio frame of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal including multiple audio objects in the audio frame the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and wherein the spatial component is indicative of a shape and a width of the corresponding predominant signal, means for compressing the predominant signal to generate a compressed version of the predominant signal and means for generating a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant signal”, because such combination would have resulted in providing an Ambisonics file format that is capable of storing two or more sound field descriptions at once (Keiler, pg. 3, ln 27-32) including expanding on conventional monophony, and stereophony channel systems by capturing and reproducing sounds in all directions.
Claim 48, Bosi discloses to:          
            compress the spatial component in accordance with a prediction mode to obtain a compressed version of the spatial component (fig. 1.1; sec. 2.2; sec. 2.2.1; In order to guarantee that prediction is only used if this results in a coding gain, an appropriate predictor control is required and a small amount of predictor control information has to be transmitted to the decoder…, sec. 4.3; sec. 5.1; sec. 7.1);
           generate a bitstream comprising the compressed version of the spatial component (Abstract; fig. 1.1, element 13818-7; fig. 1.2, element 13818-7; pg. 3;  pg. 5, sec. 2.2; sec. 4.3; sec. 7.1; In the MPEG-2NBC audio coder, M/S stereo coding is applied within each channel pair of the multichannel signal, i.e. between a pair of channels that are arranged symmetrically on the left / right listener axis….., pg. 24, sec. 8.2.1; sec. 8.2.2, directional signals including left and right signals as representing spatial components of sound field),
            wherein the compressed version of the spatial component is represented in the bitstream using, at least in part, a field specifying a prediction mode used when compressing the spatial component (For example, a one-bit field indicates whether prediction is used in an audio channel in a given block. If set to one, then the set of bits indicating which scale factor bands use prediction follows…, pg. 21, fourth para.)
          Bosi does not explicitly disclose to “perform a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients to generate a spatial component in an audio frame of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal including multiple audio objects in the audio frame the spatial component and the are each defined in a spherical harmonic domain and the spatial component is indicative of a shape and a width of the corresponding predominant signal, compress the predominant signal to generate a compressed version of the predominant signal or generate a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant signal”
            However these features are suggested by Keiler that teaches to:
           perform a linear decomposition with respect to a plurality of spherical harmonic coefficients to generate a spatial component in an audio frame of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal including multiple audio objects in the audio frame the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and the spatial component is indicative of a shape and a width of the corresponding predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; This means that a 1st order Ambisonics signal can carry four 3D or three 2D Audio objects… The HOA order of the HOA data, relevant for frontal area, needs to be large to enable holophonic replay at choice. A typical order is N=10. This requires (N + 1)2 = 121 HOA coefficients…, pg. 2;The inventive file format for spatial sound content can store one or more HOA signals and/or directional mono signals together with directional information…Related directional mono signals can be stored. Position information of these directional signals can be described either using angle and distance information., pg. 4, ln 5-20; pg. 10, ln 5-23; equations 18 and 19; pg. 25; The sound pressure is a function of spherical coordinates r, θ, Φ…pg. 12, ln 10-21; pg. 26, angle and distance information as shape and width of directional/spatial information, equation 19 as showing linear decomposition of harmonic coefficients Anm yielding directional/spatial information, linear decomposition as suggesting singular value decomposition or eigenvalue decomposition)
         compress the predominant signal to generate a compressed version of the predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; pg. 25-26; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, 27; pg. 30); and
         generate a bitstream comprising the compressed version of the spatial component and the compressed version of the predominant signal (Direction, PCM, MUX,HOA Encode, fig. 3, fig. 4; fig. 9-10; pg. 25-26; one track contains a HOA sound field description or a single source with position information. A frame is the combination of one or more parallel tracks.)…, 27; pg. 30)
          Bosi in view of Keiler does not explicitly disclose to perform a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to substitute the linear/orthogonal decomposition described in Keiler with the claimed singular value decomposition or eigenvalue decomposition as a matter of design choice, and as well the predictable Anm (see Keiler, pg. 19, ln 28 – pg. 21, ln 11) among choices of performing decomposition  
         Bosi in view of Keiler does not explicitly disclose a non-transitory computer-readable medium having stored thereon instructions that when executed cause one or more processors to perform functions 
           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the a non-transitory computer-readable medium with the suggestion/motivation of preventing a complete overhaul/update of the existing system when new data is available for measurement, by easily removing previous data and introducing new data and preventing a recompilation of the entire computing system, thereby allowing for algorithms that can be used by multiple applications.
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Keiler in the method of Bosi in arriving at to “perform a singular value decomposition or eigenvalue decomposition with respect to a plurality of spherical harmonic coefficients to generate a spatial component in an audio frame of a sound field represented by the plurality of spherical harmonic coefficients and generate a corresponding predominant signal including multiple audio objects in the audio frame the spatial component and the corresponding predominant signal are each defined in a spherical harmonic domain and the spatial component is indicative of a shape and a width of the corresponding predominant signal, compress the predominant signal to generate a compressed version of the predominant signal and generate a bitstream comprising the compressed Keiler, pg. 3, ln 27-32) including expanding on conventional monophony, and stereophony channel systems by capturing and reproducing sounds in all directions.
          Per Claim 49, Bosi in view of Keiler discloses the method of claim 1,
                 Keiler discloses reproducing, by the one or more loudspeakers, the sound field based on the loudspeaker feeds, the one or more loudspeakers coupled to the audio decoding device (pg. 21-25; fig. 5).
           Per Claim 50, Bosi in view of Keiler discloses the method of claim 49, 
                Keiler discloses wherein rendering the one or more speaker feeds comprises rendering, based on the reconstructed spatial component and the reconstructed predominant signal one or more loudspeaker feeds, and wherein the one or more speakers comprise one or more loudspeakers (pg. 21-25; fig. 5).
           Per Claim 52, Bosi in view of Keiler discloses the method of claim 1, 
               Keiler discloses reconstructing, by the audio decoding device, higher order ambisonic (HOA) coefficients based on the reconstructed spatial component, wherein rendering the one or more loudspeaker feeds comprises rendering the one or more loudspeaker feeds based on the HOA coefficients (pg. 21-25; fig. 5).
            Per Claim 53, Bosi in view of Keiler discloses the device of claim 13, 
                 Keiler discloses one or more speakers configured to reproduce the sound field based on the one or more speaker feeds (pg. 21-25; fig. 5).

           However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement coupling the one or more speakers to the one or more processors, in the form of a computer, with the suggestion/motivation of avoiding manually performing the computational methods described by Bosi and Keiler including outputting of audio.
           Per Claim 54, Bosi in view of Keiler discloses the device of claim 53 and the one or more processors,
             Keiler discloses to render, based on the reconstructed spatial component and the reconstructed predominant signal one or more loudspeaker feeds, and wherein the one or more speakers comprise one or more loudspeakers (pg. 21-25; fig. 5).
           Per Claim 56, Bosi in view of Keiler discloses the device of claim 13 and the one or more processors,
             Keiler discloses to reconstruct higher order ambisonic (HOA) coefficients based on the reconstructed spatial component, to render the one or more speaker feeds based on the HOA coefficients (fig. 5)
         Per Claim 57, Bosi in view of Keiler discloses the method of claim 27, 
              Keiler discloses capturing, by a microphone coupled to the audio encoding device, audio data representative of a plurality of spherical harmonic coefficients (fig. 3; pg. 9).
           Per Claim 58, Bosi in view of Keiler discloses the device of claim 37, 

                Bosi in view of Keiler does not explicitly disclose the microphone coupled to the one or more processors
                However, at the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to implement coupling the microphone to the one or more processors, in the form of a computer, with the suggestion/motivation of avoiding manually performing the computational methods described by Bosi and Keiler including capturing of audio.

5.        Claims 51 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bosi in view of Keiler as applied to claims 50 and 54 above, and further in view of Noisternig et al “A 3D Real Time Rendering Engine for Binaural sound Reproduction” (“Noisternig” – PTO 892, 2/2/17)
           Per Claim 51, Bosi in view of Keiler discloses the method of claim 50, 
              Bosi in view of Keiler does not explicitly disclose wherein rendering the one or more speaker feeds comprises rendering, based on the reconstructed spatial component and the reconstructed predominant signal one or more binaural audio headphone feeds or wherein the one or more speakers comprise one or more headphone speakers
               However, these features are well known as evidenced by the teachings of Noisternig:
reconstructed spatial component and the reconstructed predominant signal one or more binaural audio headphone feeds (Abstract; sec. 2.1; sec. 3), and 
               wherein the one or more speakers comprise one or more headphone speakers (Abstract)
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Noisternig in the method of Bosi in view of Keiler in arriving at “wherein rendering the one or more speaker feeds comprises rendering, based on the reconstructed spatial component and the reconstructed predominant signal one or more binaural audio headphone feeds or wherein the one or more speakers comprise one or more headphone speakers”, with the suggestion/motivation of overcoming the problems caused by a small listening area (Noisternig, sec. 1)
          Per Claim 55, Bosi in view of Keiler discloses the device of claim 54 and the configured one or more processors,
                Bosi in view of Keiler does not explicitly disclose to render, based on the reconstructed spatial component and the reconstructed predominant signal one or more binaural audio headphone feeds or wherein the one or more speakers comprise one or more headphone speakers
               However, these features are well known as evidenced by the teachings of Noisternig:
reconstructed spatial component and the reconstructed predominant signal one or more binaural audio headphone feeds (Abstract; sec. 2.1; sec. 3), and 
               wherein the one or more speakers comprise one or more headphone speakers (Abstract)
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Noisternig in the method of Bosi in view of Keiler in arriving at “to render, based on the spatial component and the predominant signal one or more binaural audio headphone feeds or wherein the one or more speakers comprise one or more headphone speakers”, with the suggestion/motivation of overcoming the problems caused by a small listening area (Noisternig, sec. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Noisternig “A 3D Real Time Rendering Engine for Binaural sound Reproduction” also teaching performing a decomposition of audio signals into predominant and spatial signal in encoding process
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

             Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658